Citation Nr: 1131695	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-34 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for autoimmune neuroretinopathy, including as due to exposure to Agent Orange or asbestos. 

3. Entitlement to a compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to April 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A March 2009 rating decision denied the claims for service connection for tinnitus and for an increased rating for hearing loss.  The RO's rating decision of January 2010, in pertinent part, denied service connectionfor autoimmune neuroretinopathy. 

In February 2011, a hearing was held at the RO before the undersigned Acting Veterans Law Judge (VLJ), a transcript of which is of record. 

The issues of service connection for autoimmune neuroretinopathy and for an increased rating for bilateral hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. The Veteran is currently diagnosed as having tinnitus.

2. There is competent and credible lay testimony regarding in-service incurrence of tinnitus, and the continuation of the condition since active military service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for tinnitus. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010). 

The Board is granting the benefit sought on appeal of entitlement to service connection for tinnitus.  Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), aff'd, 499 F.3d 1317 (Fed. Cir. 2007). 

B.  Legal Criteria, Factual Background & Analysis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, the elements of a claim for direct service connection are as follows:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (finding that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay testimony is deemed competent evidence with regard to matters within the purview of direct observation and firsthand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a veteran is considered competent to report on that of which he or she has personal knowledge). 

Lay evidence may have direct relevance to establishing underlying components of a claim for service connection.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Federal Circuit has further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

In furtherance of his claim, the Veteran through his February 2011 hearing testimony indicated that his occupational specialty while in the U.S. Marine Corps was as a machine gunner in a weapons platoon.  He stated that he was continuously surrounded by machine gun and mortar fire, and was often traveling by roads in proximity to tanks, other armored vehicles, and helicopters.  He indicated that outside of time spent at a firing range, when in the field he did not wear hearing protection.  The Veteran further stated that he recalled having ringing in the ears soon after separation.  He testified that he only recently found out what tinnitus was after seeing a Beltone hearing commercial that described tinnitus.  Prior to that time he believed the ringing in his ears was a part of his hearing loss and not a separate disability.  

The Veteran's DD-214 confirms the occupational specialty of machine gunner.

The record further reflects that in January 2009, the Veteran underwent a VA Compensation and Pension examination by an audiologist, at which time he reported constant bilateral tinnitus that began while he was in the military, and which he attributed to his military noise exposure.  The VA examiner in his review of the claims file noted that on previous VA examinations in 2002 and 2003 when he was asked whether he ever had "noise in your ears," the Veteran replied in the negative.  The examiner also noted the Veteran did not report tinnitus on September 2005 examination.  The VA examiner opined that "based upon the conflicting information provided by the Veteran (reporting constant tinnitus that began in the military at today's evaluation but denying it at similar evaluations in 2002 and 2003), it is not likely that his tinnitus is due to military noise exposure." 

Having comprehensively reviewed the record, and mindful of its adjudicative duty to resolve any reasonable doubt in the Veteran's favor, the Board finds that there is sufficient basis to award service connection for tinnitus in this case.  The present diagnosis of tinnitus is provided through the January 2009 VA Compensation and Pension examination report.  That obviously does not fully resolve the inquiry before the Board, inasmuch as tinnitus must also be shown as causally related to an incident of military service to warrant service connection.  The presence of a causal nexus to service is an essential element to establish service connection for a claimed disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, 12 Vet. App. at 253; see also Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  In this instance, even while tinnitus was never formally documented while in military service, there are nonetheless the Veteran's competent lay assertions of in-service acoustic trauma due to noise exposure.  Indeed, such assertions are particularly compelling and credible given his duty assignment as a machine gunner and his overseas service in the Republic of Vietnam.  Also substantiating the Veteran's claim are his competent assertions of having developed tinnitus soon after service, and of continuity of symptomatology of the same from service discharge up until the present.  Through his own competent and probative statements, therefore, there is evidence of a requisite causal link between current disability, and military service.

The Board ultimately finds the Veteran's own assertions to be more probative than the findings reflected upon VA examination in January 2009.  The VA medical opinion ruled out the likelihood of a causal connection between tinnitus and service based upon the Veteran's denial of symptomatology of, or similar to tinnitus on prior VA examinations.  Notably, the April 2002 and May 2003 VA examination reports merely note that the Veteran denied tinnitus.  These reports do not state that the Veteran was asked whether he had noise in his ears.  The Board believes that the Veteran has now provided a credible explanation for this earlier omission, in explaining that only within the past few years through viewing a consumer advertisement did he truly become aware of the name, diagnosis and attendant symptomatology of the condition known as tinnitus.  Therefore, the evidence is in a state of relative equipoise -- that is, with evidence for and against the claim both evenly balanced -- such that all reasonable doubt must be resolved in the Veteran's favor, and the claim allowed.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
 
Accordingly, service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted. 


REMAND

The Board finds that additional development of the remaining claims on appeal is warranted, prior to issuance of a final decision on these matters. 

A.  Hearing Loss

The Veteran during his hearing testimony contended that his hearing loss had recently undergone a worsening in severity.  A claims file review reflects that the last VA Compensation and Pension examination to evaluate hearing loss was conducted in August 2009.  As the Veteran has alleged a worsening of bilateral hearing loss since this examination, a new VA examination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.")); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

B.  Autoimmune Neuroretinopathy

The Board likewise finds that a VA examination would be helpful to ascertain the etiology of autoimmune neuroretinopathy.  

There have been varying characterizations of this condition through private treatment records, with most physicians agreeing that the condition is one of non-malignant autoimmune neuroretinopathy with no clear cause or explanation, but that has been causing a gradual decline in visual acuity.  The Veteran contends that Agent Orange exposure while serving in the Republic of Vietnam may have been the cause or contributing factor in the development of this condition. 

Under VA law there is a presumption that all Veterans who served in-country within the Republic of Vietnam during the Vietnam Era had exposure to herbicides therein.  38 C.F.R. § 3.307(a)(6)(iii).  Although the Veteran's confirmed service in Vietnam establishes Agent Orange exposure, the retinal condition claimed in this case is not amongst those illnesses that are themselves presumed due to such herbicide exposure, amongst the conditions listed at 38 C.F.R. § 3.309(e).  However, the Veteran may still attempt to establish that his claimed bilateral eye disability is directly related to his military service.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

Additionally, a September 1972 service treatment record shows the Veteran complained of experiencing blurry vision in his right eye at the rifle range.  This record raises a theory of entitlement to direct service connection for the bilateral eye disability.

Therefore, as there is an indication that a current bilateral eye disability may be related to service, to include exposure to herbicides therein, but insufficient competent medical evidence on file for VA to make a decision on the claim, an examination should be scheduled.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (stating that VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).   
Through his hearing testimony, the Veteran has also claimed that he may have been exposed to asbestos during service, which in turn impacted the onset of a bilateral eye disability.  Specifically, he alleged that he was exposed to asbestos through his service on ships that contained asbestos.  Service personnel records reflect that he served on the USS Fresno and the USS Okinawa.  VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that where asbestos exposure is alleged, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, at IV.ii.2.C.9.  

The Veteran's military occupational specialty was machine gunner.  He has not provided information regarding whether his occupational duties required him to work with asbestos.  Thus, he should be requested to provide such information on remand.  It is also unclear from the record whether there was asbestos aboard the Fresno or the Okinawa.  Thus, further development on this matter is required.

C.  VA Treatment Records

Finally, relevant to both claims remaining on appeal, all necessary measures should be undertaken to acquire relevant records of VA medical treatment.  Thus far, limited VA outpatient records have been acquired from the Little Rock, Arkansas, and North Little Rock VA Medical Centers (VAMCs).  An inquiry should be made to acquire all pertinent treatment records from these facilities.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made); see also 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).




Accordingly, these claims are REMANDED for the following actions:

1. Contact the Central Arkansas Veterans Healthcare System (HCS), and request copies of all available records of treatment from that facility pertaining to the Veteran.  All records and responses received should be associated with the claims file.  If any of the requested records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2. Send the Veteran a letter asking him to identify any instance of pertinent exposure to asbestos during military service and any post-service exposure.  

3. Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during active service, to specifically include seeking information as to whether his job duties involved working with asbestos and whether there was asbestos aboard the USS Fresno or USS Okinawa.

4. After the above development is completed, schedule the Veteran for a VA ophthalmologic examination to ascertain the current nature and etiology of the claimed bilateral eye disability. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should initially indicate the most precise applicable diagnosis for the Veteran's claimed bilateral eye disability, previously diagnosed as autoimmune neuroretinopathy.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral eye disability is causally related to his military service, including to presumed Agent Orange exposure.  

In addition, if there has been confirmed asbestos exposure during military service, the VA examiner should indicate whether it is at least as likely as not that the Veteran's bilateral eye disability is related to exposure to asbestos during service.

The examiner should include in the examination report the rationale for any opinion expressed.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5. Schedule the Veteran for a VA audiological examination (with audiometric studies and Maryland CNC speech discrimination testing) to ascertain the current severity of his bilateral hearing loss.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.  The examiner must provide a rationale for all opinions expressed.

6. After completion of the foregoing, review the claims file.  If any of the directives specified in this remand have not been implemented, undertake appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

7. Thereafter, readjudicate the claims for service connection for autoimmune neuroretinopathy and for an increased rating for hearing loss, in light of all additional evidence received.  If any benefit sought on appeal is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford them an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


